DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toba et al. (“Toba”) (U.S. Patent Application Publication Number 2013/0191563) and Tiovola et al. (“Tiovola”) (U.S. Patent Application Publication Number 2010/0244587).
Regarding Claims 1, 11, and 16, Toba discloses an electronic device (Figure 1, item 110), comprising: 
a connector (Figure 1, item 111) including a plurality of terminals (Figure 3, pins 1-19) for being electrically connected to a peripheral device (Figure 1, item 120); 
a first determination component (Figure 1, item 113) configured to, based on a voltage value of an input signal (paragraph 0130) transmitted via a transmission line that connects a terminal, of the plurality of terminals, to an electronic circuit of the electronic device, determine whether or not a peripheral device compatible with the electronic device is connected to the connector, wherein the terminal is not used in a terminal configuration of the electronic device (paragraphs 0054-0055; i.e., the signal line between control units 113 and 123 is not used in the “terminal configuration” which consists of the plurality of connections between items 112 and 122 [Figure 3]).
Toba does not expressly disclose a first switching component, provided on the transmission line, and configured to:
based on a determination, by the first determination component, that the voltage value is below a threshold value indicative of the peripheral device being compatible with the electronic device, electrically connect the transmission line, and
based on a determination, by the first determination component, that the voltage value is above a threshold value indicative of the peripheral device being incompatible with the electronic device, electrically disconnect the transmission line.
In the same field of endeavor (e.g., peripheral connection techniques), Tiovola teaches a first switching component (Figure 1a/1b, item 130, paragraph 0056), provided on the transmission line, and configured to:
based on a determination, by the first determination component (Figure 1b, item 137, paragraph 0068), that the voltage value is below a threshold value indicative of the peripheral device being compatible with the electronic device (Figure 2, item 210), electrically connect the transmission line (Figure 2, item 220, paragraph 0064), and
based on a determination, by the first determination component, that the voltage value is above a threshold value indicative of the peripheral device being incompatible with the electronic device, electrically disconnect the transmission line (Figure 2, item 230, paragraph 0064).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Tiovola’s teachings of peripheral connection techniques with the teachings of Toba, for the purpose of reducing the power consumption of the system by eliminating the need to supply power to the unused terminal when a compatible device is not connected.

Regarding Claims 5, 15, and 20, Toba discloses wherein the peripheral device is a display device, the connector is a general-purpose connector having a common external shape with a connector for connecting a non-compatible general-purpose display device, and a terminal configuration of the connector is different from a terminal configuration of the general-purpose display device (paragraphs 0053 and 0055-0056; i.e., although the same HDMI connector is used, different variations of terminal configurations may be employed based on whether the “current” or “new” HDMI standards are used).

Regarding Claim 6, Toba discloses wherein the peripheral device is a liquid crystal display device (paragraph 0053; i.e., the examiner takes Official Notice that LCD screens were well known in the art).

Regarding Claim 7, Toba discloses wherein the peripheral device is a POS display device (paragraph 0053; i.e., the examiner takes Official Notice that POS display devices were well known in the art).

Regarding Claim 8, Toba discloses wherein the connector is a USB type C connector, an HDMI connector (paragraph 0055), or a Lightning connector.
Regarding Claim 9, Tiovola teaches wherein the connector is a USB connector (paragraph 0054; i.e., the examiner takes Official Notice that the USB Type-C standard was well known in the art).

Regarding Claim 10, Toba discloses wherein the connector has two terminals for being electrically connected to the peripheral device (Figure 1, see two signal lines of cable 200).

Claims 2-4, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toba and Tiovola as applied to Claim 1, and further in view of “USB-C for Engineers, Part 2”, Reclaimer Labs (“Reclaimer”).
Regarding Claims 2, 12, and 17, Toba and Tiovola do not expressly disclose wherein the connector includes a pair of terminal groups disposed in a target so that the connector configured to be connected even though directions of a plug to be inserted into the connector are switched, further comprising: a second determination component configured to determine a connection direction of the plug connected to the connector based upon an electrical state of a predetermined terminal provided in either one or both terminal groups of the pair of terminal groups; and a second switching component configured to be provided on the transmission line, and to selectively switch the terminal group connected to the electric circuit in response to the connection direction of the plug determined by the second determination component.  
In the same field of endeavor (e.g., peripheral connection techniques), Reclaimer teaches wherein the connector includes a pair of terminal groups disposed in a target so that the connector configured to be connected even though directions of a plug to be inserted into the connector are switched, further comprising: a second determination component configured to determine a connection direction of the plug connected to the connector based upon an electrical state of a predetermined terminal provided in either one or both terminal groups of the pair of terminal groups; and a second switching component configured to be provided on the transmission line, and to selectively switch the terminal group connected to the electric circuit in response to the connection direction of the plug determined by the second determination component (pages 3-4; i.e., the figure in the Mux section shows a switch [mux] that may modify the connections of the SSRX and SSTX lines based on the insertion direction; the CC lines detect which orientation the connector is facing; in other words, the USB-C standard allows for reversible connectors as claimed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Reclaimer’s teachings of peripheral connection techniques with the teachings of Toba and Tiovola, for the purpose of adding convenience for the user such that the user may insert the plugs in any direction.

Regarding Claims 3, 13, and 18, Reclaimer teaches wherein the second determination component transmits a signal for detecting the connection direction to the predetermined terminal provided in either one or both terminal groups of the pair of terminal groups, and determines the connection direction of the plug connected to the connector based upon a reception result of a response signal corresponding to the signal at the terminal or the other terminal provided in the same terminal group different from the terminal (page 4, “Using the CC line”).

Regarding Claims 4, 14, and 19, Reclaimer teaches wherein the second switching component is provided between the first switching component and the electric circuit (page 3, see mux in figure; i.e., the combination of Reclaimer with Toba and Tiovola would result in the mux of Reclaimer being between the switching component and electric circuit of Tiovola).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for USB peripheral connection techniques.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186